Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE SECOND QUARTER 2011 Revenues of $41.1 million and net income of $6.6 million AZOUR, Israel – August 11, 2011 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the second quarter ended June 30, 2011. Highlights of the Second Quarter · Revenues of $41.1 million, growing 18% year-over-year · Gross margin at 48.5% and operating margin at 21.2%; · EBITDA of $13.0 million or 31.5% of revenues; · Net income of $6.6 million, growing 38% year-over-year · Generated $13.9 million in operating cash flow; ended the quarter with $53.6 million in net cash (including marketable securities, and short and long term deposits); Second Quarter 2011 Results Revenues for the second quarter of 2011 reached $41.1 million, representing an 18% growth over revenues of $35.0 million in the second quarter of 2010. 76.7% of revenues were from location based service subscription fees and 23.3% from product revenues. Revenues from subscription fees grew by 18% over the same period last year. The increase in subscription fees was mainly due to the increase in the subscriber base, which amounted to 615,000 as of June 30, 2011, as compared with 587,000 at the end of June 30, 2010. Product revenues grew 15% compared with the same period last year. This increase was driven primarily by increased sales of products in Israel. Gross profit for the second quarter of 2011 was $20.0 million (48.5% of revenues), an increase of 15% compared with $17.3 million (49.5% of revenues) in the second quarter of 2010. Operating profit for the second quarter of 2011 was $8.7 million (21.2% of revenues), an increase of 19% compared with an operating profit of $7.3 million (21.0% of revenues) in the second quarter of 2010. EBITDA for the quarter was $13.0 million (31.5% of revenues), an increase of 17.0% compared to an EBITDA of $11.1 million (31.7% of revenues) in the second quarter of 2010. Financial income in the second quarter of 2011 was $0.3 million compared with a financial income of $0.2 million in the second quarter of 2010. Net profit was US$6.6 million in the second quarter of 2011 (16% of revenues), compared with a net profit of US$4.8 million (13.6% of revenues), as reported in the second quarter of 2010. Fully diluted EPS in the second quarter of 2011 was US$0.31, compared with fully diluted EPS of US$0.23 in the second quarter of 2010. Cash flow from operations during the quarter was $13.9 million. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES As of June 30, 2011, the Company had net cash, including marketable securities and deposits for short and long term, of $53.6 million or $2.56 per share. This is compared with US$66.1 million or $3.15 per share as at March 31, 2010. The company distributed a dividend of $21.8 million to shareholders in the quarter. Eyal Sheratzky, Co-CEO of Ituran said, “During the quarter, our business performance remained solid, and we reported our highest quarterly operating cash flow. In Brazil, we recently increased the charge for installations to our service in order to reduce the overall churn and increase the average longevity of our subscriber base. In the short-term, this strategy has had the effect of reducing our net subscriber growth in Brazil which was expected, through increased churn in this quarter. We have also increased our sales to the private sector in Brazil, which we expect will enable us to increase our ARPU and grow our margins in the region. These actions have had a positive impact on our operating cash flow in the quarter, and we expect this effect to continue in future. Looking ahead, we believe the growth rate in subscribers will return to its normal run rate by the fourth quarter. Overall, our business continues its stable growth, realizing the rewards of our past efforts. We remain on track to showing double-digit revenue growth in 2011 over 2010.” Conference Call Information The Company will also be hosting a conference call later today, August 11, 2011 at 10am ET, 5pm Israel. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0610 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 10:00am Eastern Time, 7:00am Pacific Time, 5:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran's website. Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 615,000 subscribers distributed globally. Established in 1995, Ituran has over 1,300 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact International Investor Relations Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + Ehud Helft & Kenny Green ituran@ccgisrael.com CCG Investor Relations (US) +1 * Financial Tables to Follow ** 3 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Interim Financial Statements as of June 30, 2011 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Interim Financial Statements as of June 30, 2011 Table of Contents Page Consolidated InterimFinancial Statements: Balance Sheets 2 – 3 Statements of Income 4 Statements of Cash Flows 5 - 6 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIMBALANCE SHEETS US dollars June 30, December 31, (in thousands) Current assets Cash and cash equivalents Deposit in escrow Investments in trading marketable securities Accounts receivable (net of allowance for doubtful accounts) Other current assets Inventories Long-term investments and other assets Deposit in Escrow Investments in affiliated company Investments in other companies 90 86 Other non currentassets Loan to former employee Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net Intangible assets, net Goodwill Total assets - 2 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIM BALANCE SHEETS US dollars June 30, December 31, (in thousands) Current liabilities Credit from banking institutions 67 98 Accounts payable Deferred revenues Litigation obligation Other current liabilities Long-term liabilities Long term Loans Liability for employee rights upon retirement Other current liabilities - Provision for contingencies Deferred revenues Deferred income taxes Shareholders’ equity Non- controlling interests Total equity Total liabilities and shareholders’ equity - 3 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIM STATEMENTS OF INCOME Six month Three month Period ended June 30 , Period ended June 30 , (in thousands except per share data) Revenues: Location-based services (*) Wireless communications products (*) Cost of revenues: Location-based services (*) Wireless communications products (*) Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other expenses, net - 3 - - Operating income Other ( expenses) income, net 41 ) 41 ) Financing income , net 71 Income before income tax Income Tax ) Share in income (losses) of affiliated companies, net - (2 ) - ) Net income for the period Less :Net income attributable to Non-controlling interest ) Net income attributable to company Earnings per share attributable to company's shareholders Basic Diluted Weighted average number of shares outstanding Basic Diluted (*) Reclassified - 4 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS US dollars US dollars Six months period ended June 30 , Three months period ended June 30 , (in thousands) Cash flows from operating activities Net income for the period Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization and impairment of Goodwill Exchange differences on principal of deposit and loan, net ) ) Losses (gain) in respect of trading marketable securities ) - (7 ) 14 Increase in liability for employee rights upon retirement Share in losses (gains) of affiliated companies, net - 2 - 14 Deferred income taxes ) ) 68 Capital loses (gains) on sale of property and equipment, net ) 21 ) 18 Decrease (increase) in accounts receivable ) ) Decrease (increase) in other current assets ) ) ) Decrease (increase) in inventories 6 ) Increase (decrease) in accounts payable ) ) Increase (decrease) in deferred revenues ) ) Increase (decrease) in other current liabilities 46 ) ) ) Net cash provided by operating activities Cash flows from investing activities Increase in funds in respect of employee rights upon retirement, net of withdrawals ) Capital expenditures ) Deposit in escrow ) - ) Deposit - - Proceeds from sale of property and equipment Investment in marketable securities - ) - - Sale of marketable securities - - - Net cash used in investment activities ) Cash flows from financing activities Short-term credit from banking institutions, net ) ) ) Receipt oflong term loans from baking institutions - - Repayment oflong term loans ) - ) - Dividend paid ) Net cash used in financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Balance of cash and cash equivalents at beginning of period Balance of cash and cash equivalents at end of period -5 -
